Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed in parent Application No. 10/913,095, filed on 6 August 2004 and 11/348953, filed 6 February 2006.
Information Disclosure Statement
	Copies of the foreign patent documents and the non-patent literature cited in the information disclosure statement of 19 August 2020 are found in parent application 14/984,490. 
	DE 2451121, JP 2005062832, EP 817597, DE 4303458 and EP 1152641, cited in the information disclosure statement of 26 November 2018, has been considered with respect to the provided English translation. 	
	JP 11074418, EP 231773, EP 827941, WO 2007028787 and JP 10323354, cited in the information disclosure statement of 26 November 2018, has been considered with respect to the provided English abstract.
	JP 2001035417, JP 5208846, JP 7187710, JP 10101409, JP11314938, JP 9501092, JP 200553776, JP 200851549, DE 1696473 and DE 2949619, cited in the information disclosure statement of 26 November 2018, has lines drawn through them since these references are non-English documents with no concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information and their English equivalent family members have been considered. Accordingly, these references are considered as cumulative references which need not be listed on the front of any resulting patent. 

	Specification
The disclosure is objected to because of the following informalities: The status of parent application 16/200187 needs to be updated in pargraph [0001] of the specification.
Paragraph [0141] states Table II gives the biaxial strength and fracture toughness of the disilicate phase containing samples, but Table II does not show this. It gives the spacings of the crystal phases in the products obtained by the process set forth in paragraph [0121], as stated in paragraph [0122]. The biaxial strength and fracture toughness of the disilicate phase containing samples are found in tables IV and V. 
In table V, the unit for the fracture toughness should be MPam0.5. Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  The unit for the fracture toughness should be MPam0.5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3, 4, 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 7 and 9 teach that lithium silicate blank comprising 20-50 vol% of a lithium metasilicate phase, where the metasilicate is the main crystalline phase, is millable and sinterable into a dental restoration and claims 4, 8 and 11 teaches the blank is milled and sintered into a dental restoration. The specification teaches lithium silicate blank comprising 20-50 vol% of a lithium metasilicate phase, where the metasilicate is the main crystalline phase, is millable or hot-pressable into a dental restoration and teaches producing a dental restoration by milling or hot-pressing the lithium silicate blank comprising 20-50 vol% of a lithium metasilicate phase, where the metasilicate is the main crystalline phase, into a dental restoration, as indicated in, for example,  paragraphs [0063]-[0076] and the examples. This teaching that the blank is millable/milled or hot-pressable/hot-pressed is different from what is claimed, which requires the blank to be both millable/milled and sinterable/sintered. Nowhere in the specification or in the parent application is it taught that the lithium silicate blank comprising 20-50 vol% of a lithium metasilicate phase, where the metasilicate is the main crystalline phase, is millable and sinterable into a dental restoration nor is there a teaching or suggestion of forming a dental restoration by milling and sintering the blank. Thus the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claims 3, 7 and 9 teach the claimed blank can form a dental restoration exhibiting a final lithium disilicate phase having a biaxial flexural strength between 250-472 MPa ± 85. The specification teaches the claimed blank can form a dental restoration having a biaxial flexural strength between 250 MPa and 472±85 MPa and exhibiting a final lithium disilicate phase in the examples, especially example 3 which teaches a dental restoration having a biaxial flexural strength of 250 MPa and exhibiting a final lithium disilicate phase and example 6 which teaches a dental restoration having a biaxial flexural strength of 472±85 MPa and exhibiting a final lithium disilicate phase. Thus the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The biaxial flexural strength range for the produced dental restoration comprising a final lithium disilicate phase in claims 3, 7 and 9 is unclear. It is unclear if the “± 85” applies to all 
In addition, claims 3, 7 and 9 are indefinite as to whether it is the lithium disilicate has the claimed biaxial flexural strength or if it is the dental restoration that has the claimed biaxial flexural strength.
Claims 4, 8 and 11 are indefinite as to what is being claimed, the blank of claims 3, 7 and 10, respectfully as indicated by the preamble or the dental restoration selected from the group consisting of an inlay, an only, a bridge, an abutment, a facing, a veneer, a facet, a crown, a partial crown, a framework or a coping produced by milling and sintering blank of claims 3, 7 and 10, respectfully, where the restoration exhibits a final lithium disilicate phase having a biaxial flexural strength between 250-472 MPa ± 85, as indicated by the wording of the body of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

If claims 4, 8 and 11 are directed a dental restoration selected from the group consisting of an inlay, an only, a bridge, an abutment, a facing, a veneer, a facet, a crown, a partial crown, a framework or a coping; then claims 4, 8 and 11 do not further limit or define the blanks of claims 3, 7 and 11 since claims 4, 8 and 11 are directed to a different material than claims 3, 7 and 11.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11 and 18 of U.S. Patent No. 8,047,021. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented process produces a lithium silicate dental glass-ceramic blank, for producing a dental restoration, having lithium metasilicate as the main crystalline phase where the blank has a biaxial flexural strength of at least 90 MPa and a fracture toughness of at least 0.8 MPam0.5 and contains 20-50 . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/20/21